Citation Nr: 1040118	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  10-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disability. 

4.  Entitlement to service connection for sleep apnea, to include 
as due to asbestos exposure. 

5.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure. 

6.  Entitlement to service connection for skin cancer, to include 
as due to ionizing radiation exposure. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and son.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 
1947.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Jurisdiction over the claims folder is 
currently held by the RO in Wichita, Kansas.

In August 2010, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the Wichita 
RO.  A transcript of the hearing is of record.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).  During the August 2010 hearing, the 
Veteran reported undergoing treatment for the disabilities on 
appeal at VA facilities beginning approximately 30 years after 
his discharge from active duty service, i.e., in about 1977.  See 
Hearing Transcript at 6.  

The claims folder currently contains only a few records of VA 
treatment, and except for a notation of sleep apnea in November 
2002, they do not pertain to the disabilities on appeal.  The 
procurement of potentially pertinent VA medical records is 
required.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, upon remand, copies of the Veteran's complete 
medical records from VA facilities should be procured.  The 
Veteran testified that he underwent treatment at the Wichita VA 
Medical Center (VAMC) and other evidence in the claims folder 
suggests that additional records may be available at the Kansas 
City and San Antonio VAMCs. 

With respect to the Veteran's claims for service connection for 
hearing loss and tinnitus, the Board recognizes that the record 
contains an unfavorable nexus opinion from a VA audiologist dated 
June 2008, where the clinician attributed the Veteran's current 
hearing loss to his post-service occupational noise exposure from 
farming and ranching.  See June 2008 VA Audiological Examination 
Report.  At his Travel Board hearing in August 2010, however, the 
Veteran indicated that although he did have exposure to noise in 
his post-service life as a farmer, he always wore hearing 
protection during that time.  See Hearing Transcript at 10-11.  
His credible testimony, in the Board's view, calls into question 
the ultimate conclusion of the June 2008 VA examiner, and 
therefore, the Board deems it necessary to obtain a fresh VA 
medical opinion from a different examiner that takes into account 
the Veteran's credible testimony that he wore hearing protection 
during his activities post-service.  

Additionally, in relation to the Veteran's claim for service 
connection for sleep apnea, he has credibly testified that he 
experienced loud snoring during his period of active service.  
See Hearing Transcript at 22.  The Veteran's wife, to whom he has 
been married for approximately 54 years, also has confirmed the 
Veteran's long history of snoring as well as his breathing issues 
while sleeping.  Hearing Transcript at 25-26.  In light of this 
testimony, and the fact that sleep apnea is characterized by loud 
snoring and inhibition of breathing, see STEDMAN'S MEDICAL 
DICTIONARY 111 (27th ed. 2000) (defining sleep apnea and outlining 
symptoms of the disorder), the Board deems it necessary to obtain 
a VA examination, complete with medical nexus opinion, to address 
whether the Veteran's currently diagnosed sleep apnea may be 
causally related to his period of active service or any incident 
thereof, to include his in-service snoring episodes and any 
exposure to asbestos.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO must obtain all records of 
treatment from the Wichita, Kansas City, and 
San Antonio VAMCs.

2.  The AMC/RO must obtain a new VA medical 
opinion from a VA clinician other than the 
audiologist who offered the June 2008 
opinion (i.e., other than Rosa Vossen-
Goodman) that addresses the likely etiology 
of the Veteran's hearing loss and tinnitus.  
The clinician should review relevant 
portions of the claims file and 
indicate as such in the examination 
report.
Following a review of the relevant medical 
evidence in the claims file, the clinician 
is requested to answer the following 
questions:

a). Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's hearing loss is 
causally related to his period of 
active service or any incident 
thereof, to include his exposure to 
loud noises during service for which 
he wore no hearing protection?

b). Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's tinnitus is 
causally related to his period of 
active service or any incident 
thereof, to include his exposure to 
loud noises during service for which 
he wore no hearing protection?

In the opinion, the VA clinician must 
specifically consider the Veteran's 
credible account that he always wore 
hearing protection during the times he 
was exposed to noise while 
farming/ranching post-service, and that 
during service, he had sustained loud 
noise exposure for which he never wore 
hearing protection.

The clinician is advised that the term "as 
likely as not" means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.  

The clinician is also requested to provide 
a complete rationale for any opinion 
expressed, to include citation to evidence 
in the claims file, and reference to any 
pertinent medical principles and 
literature.  

3.  The Veteran must also be afforded a VA 
medical examination for the purpose of 
determining the likely etiology of his 
currently diagnosed sleep apnea.  The 
examiner should review relevant 
portions of the claims file and 
indicate as such in the examination 
report.

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran, the physical 
examination, any laboratory tests that are 
deemed necessary, and any additional 
specialty examinations that are warranted, 
the clinician is requested to answer the 
following question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran's 
currently diagnosed sleep apnea is 
causally related to his period of 
active service or any incident 
thereof, to include (i) his loud 
in-service snoring, and (ii) his 
in-service exposure to asbestos?

The clinician is advised that the term "as 
likely as not" means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.  
The examiner is also requested to provide a 
complete rationale for any opinion 
expressed, to include citation to evidence 
in the claims file, and reference to any 
pertinent medical principles and 
literature.  
 
4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record subsequent 
to the Statement of the Case (SOC), the 
AMC/RO must readjudicate the Veteran's 
claims.  If the claims remain denied, the 
AMC/RO should issue an appropriate 
Supplemental SOC and provide an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


